DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 12/06/2021 has been entered.  

The declaration under 37 CFR 1.132 filed 12/06/2021 is insufficient to overcome the rejection of claims 20 - 28, 30 - 39, 41, and 42 based upon Tillement in view of Lux, Laube, and Choi as applied under pre-AIA  35 U.S.C. 103(a) as set forth in the last Office action.  The evidence of secondary considerations presented in the declaration are not commensurate in scope with the claimed invention, and are not necessarily unexpected. MPEP 2145. The evidence presented is limited to lung and brain tumors.  Applicant states that changing the administration route from intravenous administration to intratracheal administration for brain tumors results in improvement of pharmacokinetic behavior and larger imaging and therapeutic window.  However, this evidence is not commensurate in scope with the claims because the claimed invention is drawn to any tumor, and any imaging window.  Applicant also states that orotracheal administration targets non-lung tumors by passive targeting, despite an administration via the airways in which particle retention in the lung would be expected to occur.  

Response to Arguments

Applicant's submission filed 12/06/2021 has been fully considered.  Applicant’s arguments regarding the 103 rejections of record are not persuasive for the reasons set forth at the end of the rejections below. Any previous rejections and/or objections not reiterated herein have been withdrawn.

Terminal Disclaimer

The terminal disclaimer filed on 12/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,517,962 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 20 - 28, 30 - 39, 41, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tillement et al. (of record; from IDS; US 2011/0027375 A1; “Tillement”) in view of Lux et al. (of record; from IDS; 2011 Angew. Chem. Int. Ed. Eng. 50: 12299-12303; “Lux”), Laube (of record; from IDS; 2005 Respir. Care 50: 1161-1176; “Laube”), and Choi et al. (of record; from IDS; 2010 Nat. Biotechnol. 28: 1300-1303; “Choi”).
This rejection is maintained for the reasons set forth in the office action mailed 08/05/2021 and for the reasons set forth below.

Applicant argues that there is no motivation to combine the references.  Tillement and Lux are both limited to intravenous administration of nanoparticles.  Laube reviews developments in aerosols for systemic drug delivery but does not disclose or suggest the 
These arguments are not persuasive.  There need not be bodily incorporation of the teachings of one reference in their entirety with another reference when making an obviousness rejection.  The claimed invention need not be expressly suggested in any one or all of the references.  Rather, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413,425 (CCPA 1981).  In the instant case, Tillement, Lux, Laube, and Choi are all drawn to drug delivery.  Obviousness does not require absolute predictability, only a reasonable expectation of success.
Applicant argues that in the published discussion following Laube, Leach states "Most people in the pharmaceutical world don't want to make inhaled drugs that are in the nanoparticle size range, because they can be easily exhaled." (Page 1176, right col.) Thus, Laube generally dissuades those skilled in the art from formulating nanoparticles for airway drug delivery.
These arguments are not persuasive.  The “prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  MPEP 2123.  In the instant case, Leach does not constitute a teaching away because Leach does not criticize, discredit, or otherwise discourage the solution claimed, which is methods of using inhaled drugs, not making inhaled drugs.
Applicant argues that Laube is evidence those skilled in the art would not have a reasonable expectation the Lux nanoparticles could be successfully administered via a patient's airways.  Yet another known problem is the alveoli surface barrier, which makes it difficult to deliver a drug in a therapeutically effective amount. Laube concedes aerosolized gene therapy also suffers from low bioavailability, again due to the problem of delivering an adequate dose to the target cells. Problems confronting cystic fibrosis treatment via inhalation gene therapy 
These arguments are not persuasive.  Choi teaches that nanoparticles that are inhaled intratracheally and that are less than 34 nm in diameter rapidly pass from the lungs into the bloodstream and extrapulmonary organs, while nanoparticles less than 5 nm can potentially reach every tissue and organ in the body: these nanoparticles could be used to deliver drugs to tumor metastases and inflammatory conditions.  Thus, Choi suggests successful inhalation of <5 nm nanoparticles. 
Applicant argues that the claimed method achieves unexpected results.  Applicant refers to the declaration filed 12/06/2021.
The declaration is insufficient for the reasons set forth above regarding the declaration filed 12/06/2021 above.  In summary, the evidence of secondary considerations presented in the declaration are not commensurate in scope with the claimed invention, and are not necessarily unexpected.

Claims 29, 40, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tillement et al. (of record; from IDS; US 2011/0027375 A1; “Tillement”) in view of Lux et al. (of record; from IDS; 2011 Angew. Chem. Int. Ed. Eng. 50: 12299-12303; “Lux”), Laube (of record; from IDS; 2005 Respir. Care 50: 1161-1176; “Laube”), and Choi et al. (of record; from IDS; 2010 Nat. Biotechnol. 28: 1300-1303; “Choi”), as applied to claims 20 - 28, 30 - 39, 41, and 42 above, and further in view of Fjälling et al. (of record; from IDS; 1996 J. Nucl. Med. 37: 1519-1521; “Fjälling”).
This rejection is maintained for the reasons set forth in the office action mailed 08/05/2021 and for the reasons set forth below.


These arguments are not persuasive because Tillement, Lux, Laube, and Choi are not deficient for the reasons set forth above regarding Tillement, Lux, Laube, and Choi above.  Thus, Fjälling is not required to cure the deficiencies.  

Conclusion

No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618